IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-0630-10


                         JOSE ANGEL CORDOVA, Appellant

                                              v.

                                 THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SEVENTH COURT OF APPEALS
                           HALE COUNTY


       Per Curiam.

                                       OPINION


       Appellant was convicted of possession of cocaine and, after the trial court revoked his

community supervision, he was sentenced to confinement for two years in a State Jail Facility.

The Court of Appeals affirmed the conviction in accord with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). Cordova v. State, No. 07-09-00371-CR

(Tex.App-Amarillo, delivered April 19, 2010). On June 22, 2010, Appellant timely filed his

petition for discretionary review in the Court of Appeals. See Tex.R.App.P. 68.2. On July
                                                                JOSE ANGEL CORDOVA -2


27, 2010, the Court of Appeals withdrew its opinion, but failed to issue another opinion in

its place. On January 6, 2011, the Court of Appeals issued another opinion and affirmed the

conviction. Cordova v. State, No. 07-09-00371-CR (Amarillo, delivered January 6, 2011).

       The Court of Appeals’s opinion issued on January 6, 2011, was untimely under rule

50 of the Texas Rules of Appellate Procedure because it was issued more than 60 days after

Appellant’s petition for discretionary review had been filed. Accordingly, the court had no

jurisdiction to issue that opinion. See Miller v. State, 267 S.W.3d 32 (Tex.Cr.App. 2008);

Jones v. State, 280 S.W.3d 847 (Tex.Cr.App. 2006); Beller v. State, 191 S.W.3d 718

(Tex.Cr.App. 2005); Parsons v. State, 187 S.W.3d 385 (Tex.Cr.App. 2005); Ex parte

Brashear, 985 S.W.2d 460 (Tex.Cr.App. 1998); Garza v. State, 896 S.W.2d 192

(Tex.Cr.App. 1995). Therefore, the Court of Appeals’s opinion issued on January 6, 2011,

is ordered withdrawn, and the original judgment and opinion of the Court of Appeals that

issued on April 19, 2010, are reinstated.

       In his initial petition for discretionary review Appellant contended, among other

things, that the Court of Appeals erred to find there were no arguable grounds for appeal. We

agree. Accordingly, we grant ground four only of Appellant’s petition for discretionary

review, vacate the judgment of the Court of Appeals dated April 19, 2010, and remand the

case to the Court of Appeals to properly consider the arguable issues raised by Appellant.

Delivered April 20, 2011
Do not publish